DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 12-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duke (U.S. Patent No. 10,487,682).

As per claim 1, Duke discloses a method for validating a propeller control unit associated with a propeller having blades, the method comprising: commanding, by a controller, actuation of a control actuator of the propeller control unit to alter a pitch angle of the blades (commanding, by the processor of the computing device, an angle change of the propeller blades; claim 1; the propeller control system comprises an actuator coupled to the propeller for setting a blade pitch of the propeller; column 2, lines 6-10); determining, at the controller, one of an actual pitch angle of the blades and an actual rotational speed of the propeller after a predetermined time delay has elapsed from the commanding of the actuation of the control valve (monitoring a rotational speed over time of propeller blades; claim 1; a timer is used to set an end time for the test; column 4, lines 11-17); comparing, at the controller, the one of the actual pitch angle of the blades and the actual rotational speed of the propeller to a corresponding one of a pitch angle threshold and a rotational speed threshold, the pitch angle threshold and the rotational speed threshold based on a commanded pitch angle (comparing, in response to the angle change being commanded, a post-angle change rotational speed of the propeller blades to an expected rotational speed without the command angle change and when the rotational speed different exceeds a threshold, issuing a test passed signal; claim 1); and issuing, by the controller, a warning signal in response to determining one of the actual pitch angle failing to meet the pitch angle threshold and the actual rotational speed failing to meet the rotational speed threshold (when the rotational speed difference does not exceed the threshold, issuing a test failed (warning) signal; claim 1).
Duke does not explicitly teach wherein the actuator is a control valve. Duke however teaches the actuator make take different forms depending on the type of engine and/or aircraft (column 3, lines 1-2). The examiner takes an official notice that a control valve is a well-known form of an actuator for controlling the pitch of the propeller blade. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Duke’s actuator to incorporate a control valve as it is a well known form of an actuator suitable for Duke’s method of controlling the pitch of propeller blades and it would provide an expected result of controlling the pitch.

As per claim 2, Duke discloses the method of claim 1, and further discloses wherein the comparing of the one of the actual pitch angle of the blades and the actual rotational speed of the propeller to the corresponding one of the pitch angle threshold and the rotational speed threshold comprises comparing the actual pitch angle of the blades to one of the commanded pitch angle, a value based on the commanded pitch angle, and a range of values based on the commanded pitch angle (comparing a post-angle change rotational speed of the propeller blades to an expected rotational speed comprises comparing reaching the target blade pitch (commanded pitch angle); claim 9).

As per claim 3, Duke discloses the method of claim 1, and further discloses wherein the comparing of the one of the actual pitch angle of the blades and the actual rotational speed of the propeller to the corresponding one of the pitch angle threshold and the rotational speed threshold comprises comparing the actual rotational speed of the propeller to one of a commanded rotational speed based on the commanded pitch angle, a value based on the commanded rotational speed, and a range of values based on the commanded rotational speed (rotational speed difference is compared to a threshold which is indicative that the feathering function (pitch command) is operational; column 3, lines 41-55).

As per claim 4, Duke discloses the method of claim 1, and further discloses wherein the commanding of the actuation of the control valve is performed in response to obtaining a request to perform a start sequence for an engine associated with the propeller (the feather test is conducted at engine start of the aircraft; column 1, lines 26-32; a trigger signal is used to imitate the commanded angle change; column 3, lines 21-27).

As per claim 12, Duke discloses the method of claim 1, and further discloses issuing, by the controller, a validation signal in response to determining one of the actual pitch angle meeting the pitch angle threshold and the actual rotational speed meeting the rotational speed threshold (issuing a test passed signal (validation signal) when the rotational speed difference exceeds a threshold; claim 1).

As per claim 13, Duke discloses a system for validating a propeller control unit associated with a propeller having blades, the system comprising: a processing unit (504; figure 5); and a non-transitory computer-readable medium (502) having stored thereon instructions executable by the processing unit to cause the system to perform: commanding actuation of a control actuator of the propeller control unit to alter a pitch angle of the blades (commanding, by the processor of the computing device, an angle change of the propeller blades; claim 1; the propeller control system comprises an actuator coupled to the propeller for setting a blade pitch of the propeller; column 2, lines 6-10); determining one of an actual pitch angle of the blades and an actual rotational speed of the propeller after a predetermined time delay has elapsed from the commanding of the actuation of the control valve (monitoring a rotational speed over time of propeller blades; claim 1; a timer is used to set an end time for the test; column 4, lines 11-17); comparing the one of the actual pitch angle of the blades and the actual rotational speed of the propeller to a corresponding one of a pitch angle threshold and a rotational speed threshold, the pitch angle threshold and the rotational speed threshold based on a commanded pitch angle (comparing, in response to the angle change being commanded, a post-angle change rotational speed of the propeller blades to an expected rotational speed without the command angle change and when the rotational speed different exceeds a threshold, issuing a test passed signal; claim 1); and issuing a warning signal in response to determining one of the actual pitch angle failing to meet the pitch angle threshold and the actual rotational speed failing to meet the rotational speed threshold (when the rotational speed difference does not exceed the threshold, issuing a test failed (warning) signal; claim 1).
Duke does not explicitly teach wherein the actuator is a control valve. Duke however teaches the actuator make take different forms depending on the type of engine and/or aircraft (column 3, lines 1-2). The examiner takes an official notice that a control valve is a well-known form of an actuator for controlling the pitch of the propeller blade. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Duke’s actuator to incorporate a control valve as it is a well known form of an actuator suitable for Duke’s method of controlling the pitch of propeller blades and it would provide an expected result of controlling the pitch.

As per claim 14, Duke discloses the system of claim 13, and further discloses wherein the comparing of the one of the actual pitch angle of the blades and the actual rotational speed of the propeller to the corresponding one of the pitch angle threshold and the rotational speed threshold comprises comparing the actual pitch angle of the blades to one of the commanded pitch angle, a value based on the commanded pitch angle, and a range of values based on the commanded pitch angle (comparing a post-angle change rotational speed of the propeller blades to an expected rotational speed comprises comparing reaching the target blade pitch (commanded pitch angle); claim 9).

As per claim 15, Duke discloses the system of claim 13, and further discloses wherein the comparing of the one of the actual pitch angle of the blades and the actual rotational speed of the propeller to the corresponding one of the pitch angle threshold and the rotational speed threshold comprises comparing the actual rotational speed of the propeller to one of a commanded rotational speed based on the commanded pitch angle, a value based on the commanded rotational speed, and a range of values based on the commanded rotational speed (rotational speed difference is compared to a threshold which is indicative that the feathering function (pitch command) is operational; column 3, lines 41-55).

As per claim 16, Duke discloses the system of claim 13, and further discloses wherein the commanding of the actuation of the control valve is performed in response to obtaining a request to perform a start sequence for an engine associated with the propeller (the feather test is conducted at engine start of the aircraft; column 1, lines 26-32; a trigger signal is used to imitate the commanded angle change; column 3, lines 21-27)..

As per claim 20, Duke discloses the system of claim 13, and further discloses wherein the instructions are executable for issuing a validation signal in response to determining one of the actual pitch angle meeting the pitch angle threshold and the actual rotational speed meeting the rotational speed threshold (issuing a test passed signal (validation signal) when the rotational speed difference exceeds a threshold; claim 1).


Allowable Subject Matter
Claims 5-11 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 5 contains allowable subject matter determining, at the controller, at least one of an engine speed of the engine and a propeller speed of the propeller, and performing the commanding of the actuation of the control valve in response to determining that the at least one of the engine speed and the propeller speed is above a speed threshold during the start sequence.
In another prior art, Shiosaki (U.S. Patent No. 10,994,836) teaches feathering arms until the angular velocity reaches a predetermined threshold during start-up.
No other prior art sufficiently teaches the abovementioned allowable subject matter and therefore it would not have been obvious to modify the prior arts to create the claimed invention.



Claim 6 contains allowable subject matter obtaining, at the controller and subsequent to the issuing of the warning signal, a request to revalidate the propeller control unit; in response to the obtaining of the request to revalidate the propeller control unit, commanding, by the controller, a subsequent actuation of the control valve to alter the pitch angle of the blades; determining, at the controller, one of a subsequent pitch angle of the blades and a subsequent rotational speed of the propeller after the predetermined time delay has elapsed from the commanding of the subsequent actuation of the control valve; comparing, at the controller, the one of the subsequent pitch angle of the blades and the subsequent rotational speed of the propeller to the corresponding one of the pitch angle threshold and the rotational speed threshold, ; and issuing, by the controller, a subsequent warning signal in response to determining one of the subsequent pitch angle failing to meet the pitch angle threshold and the subsequent rotational speed failing to meet the rotational speed threshold.
No prior art of record sufficiently teaches the allowable subject matter of claim 6 and therefore it would not have been obvious to modify the prior arts to create the claimed invention.

Claims 7-9 also contain allowable subject matter by virtue of their dependency on claim 6.

Claim 10 contains allowable subject matter preventing, by the controller, operation of a component of an aircraft associated with the propeller in at least one operating regime in response to the determining of the one of the actual pitch angle failing to meet the pitch angle threshold and the actual rotational speed failing to meet the rotational speed threshold. In the closest prior art, Duke teaches issuing a maintenance required signal for monitoring module 604 to determine if the problem is related to the electronics, the actuator, oil, or the propeller blades themselves to be issued accordingly (paragraph [0031]). However, Duke only teaches feathering testing while the aircraft is on ground prior to take-off and after landing. There would be no immediate motivation to prevent operation of a component even if the feathering test fails without knowing the specific solution to improve the test result. Duke also teaches performing the feathering test at engine shutdown. In this test, the engine would shutdown regardless of the test result and the shutting down process would not be in response to failure to meet the rotational speed threshold.
In another prior art, Karem (U.S. Pre-Grant Publication No. 2021/0347472) teaches in case a rotor system fails, an opposite rotor system is also shut down to compensate torque and moment balance. However, Karem’s approach would not be applicable to Duke’s feathering test as there is no need to balance the moment of the aircraft as Duke only performs the test while the aircraft is on ground.
Albrecht et al. (U.S. Patent No. 11,143,200) teaches preventing the propellers blade from being adjusted to their reverse thrust position in the event of a failure of the servo valve for hydraulic variable pitch propeller. Similarly, Albrecht’s approach would not be applicable to Duke’s feathering test as there is no need to balance the moment of the aircraft as Duke only performs the test while the aircraft is on ground.
Forte et al. (U.S. Pre-Grant Publication No. 2021/0009252) teaches if the software control of the pitch angle fails, the hydraulic lock will prevent the pitch angle from falling below a predetermined value. However, such prevention is not done by the controller as it is only executed when the controller fails.

Claim 11 also contains an allowable subject matter by virtue of its dependency on claim 11.

Claim 17 contains limitations having similar scope as the allowable subject matter of claim 5.

Claim 18 contains limitations having similar scope as the allowable subject matter of claim 6.

Claim 19 contains limitations having similar scope as the allowable subject matter of claim 10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moriya (U.S. Patent No. 5,284,418) teaches the difference between the target and actual rotational speed effected with a delay of time after a pitch command.
Danielson (U.S. Patent No. 6,059,528) teaches an electronic propeller control system performing built in test and fault detection.
Foskey (U.S. Patent No. 9,476,312) teaches pitch delay can cause the blade to structurally fail.
Schaeffer (U.S. Patent No. 7,873,445) teaches controlling pitch of the blades to regulate rotational velocity of the rotor when the increase in the rotational speed of the rotor is detected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745